Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes within the clause beginning with “the rear side air conditioning unit…”: “the condenser”, “the at least one spray nozzle”, and “the water tank”. However these elements are provided in the “front side air conditioning unit” of the previous clause and therefor cannot be the same elements. For this reason the antecedent basis is improper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 and  of copending Application No. 16/912,713 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank; however claim 2 provides that the water tank is below a floor. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks . 
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and  of copending Application No. 16/909,105 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank; however claim 2 provides that the water tank is below a floor. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable distinction. Further regarding instant claim 2, merely providing a support frame without more, is obvious as elements are understood to require mounting/support solutions to be implemented. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and  of copending Application No. 16/912,814 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable distinction. Further regarding instant claim 2, merely providing a support frame without more, is obvious as elements are understood to require mounting/support solutions to be implemented.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and  of copending Application No. 16/911,885 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank; however claim 3 provides that the water tank is below a floor. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable . 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scofield (US 3,926,000).
Regarding claim 1, Scofield discloses a vehicle air conditioner installed in a vehicle, the vehicle air conditioner comprising:
a condenser (19) that causes heat exchange between a coolant and outside air;
at least one spray nozzle (54) that sprays water to the outside air flowing to the condenser (19); and
a water tank (32) that is in communication with the spray nozzle (54) through an output hose (43), and stores the water to be sprayed, wherein
the at least one spray nozzle (54) is disposed at a higher level than the water tank (tank 32 is shown below vehicle, further conduit 49 shows vertical rise between tank and spray nozzles 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 3,926,000) in view of O’Brien (US 5,456,089).
Regarding claim 2, Scofield discloses the condenser (19) and spray nozzles (54), but is silent concerning support thereof. O’Brien discloses a universal support for condensers in vehicles including a frame (20 and 30) surrounding an edge of the condenser (10) and supports (80) for tubes fixed to the supporting frame. It would have been obvious to one of ordinary skill in the art to have utilized the frame of O’Brien in the arrangement of Scofield in order to realize the standardization and manufacturing benefits as set forth in column 1 of O’Brien. In addition, .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 3,926,000) in view of James (US 6,658,872).
Regarding claim 3, Scofield discloses the at least one spray nozzle (54) is disposed at a position further on a front side than the condenser (19). Scofield lacks the spray axis being parallel to the front surface of the condenser.  James discloses spray nozzles (20) for a condenser where the spray axis extends in parallel with a front surface of the condenser. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of spray nozzles for a condenser. It is known in the art to substitute perpendicular for parallel as James evidences that parallel arranged spray axes are known. The result of the substitution would have been predictable. MPEP 2143 B.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 3,926,000) in view of Hayasaka (US 6,301,909).
Regarding claim 4, Scofield discloses a front side air conditioning unit (25) on a front side of a passenger compartment, wherein
the front side air conditioning units includes the condenser (19) and the at least one spray nozzle (54) that are provided in a front side accommodation space in a lower front portion of the vehicle, and further includes the water tank provided under a floor of the vehicle (as understood from the drawing, tank 32 is below the floor and not within the passenger compartment).
Scofield lacks a rear side air conditioning unit. Hayasaka discloses both front and rear air conditioning units (2:66-3:3) positioned at the front and rear of the vehicle respectively. It would have been obvious to one of ordinary skill in the art to have provided Scofield with an additional air conditioning unit in the rear (meaning to duplicate the front unit of Scofield and provide at the rear) as taught by Hayasaka in order to provide dual climate control, condition a larger space, and/or provide backup in the event of failure of one unit. 
Regarding the tank being under the floor of the vehicle. To the extent applicant argues that the location of tank 32 is below the floor, examiner takes official notice that placing tanks below a vehicle floor is old and well known. For example fuel tanks are typically provided below a vehicle floor. It would have been obvious to one of ordinary skill in the art to have provided the tank(s) of Scofield below the vehicle floor in order to not occupy cabin space of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dacus et al (US 5,211,136) spray radiator cooling.
Gentry et al (US 4,516,406) spray condenser cooling.
Maness et al (US 2,481,135) spray radiator cooling.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763